Citation Nr: 1639051	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability manifested by lipomas.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for "lipomas (claimed as fatty tumors) as a result of exposure to herbicides (also claimed as defoliants exposure)."

To avoid any prejudice to the Veteran, the Board has characterized the issue broadly, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a skin disability manifested by lipomas that was caused by his service.


CONCLUSION OF LAW

A skin disability manifested by lipomas was not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 11131, 5107 (West 2014 & Sup. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a skin disability manifested by lipomas that was caused by his service.  He asserts that during service, he had three or four lipomas on his chest.  He further argues that he had lipomas removed shortly after service, in about 1978 or 1979, at a VA facility in Biloxi, Mississippi.  See e.g., Veteran's statement (VA Form 21-4138), dated in December 2008.  

In November 2008, the Veteran filed his claim for service connection.  In September 2009, the RO denied the claim.  The Veteran has appealed.    

The Board notes that although the claim was originally interpreted to include a claim based on exposure to Agent Orange, in a statement, received in December 2008, the Veteran argued that he was sprayed with defoliants during service at Camp Lejeune, North Carolina.  See Veteran's statement (VA Form 21-4138), dated in December 2008.  

In a statement, received in July 2009, the Veteran stated that he is not claiming that he was exposed to Agent Orange.  Rather, he states that he was exposed to "defoliants" (spelling corrected) during war games.  See Veteran's statement (VA Form 21-4138), received in July 2009.   

There is no competent opinion of record associating the claimed disability with exposure to Agent Orange, and in any event, the Veteran does not assert that he had, and he is not shown to have had, service in Vietnam, Thailand, or Korea.  Given the foregoing, exposure to Agent Orange during service is not shown, and the presumptions at 38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015) are not for application.  Therefore, service connection may not be granted on the basis of exposure to Agent Orange.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records  show that in April 1976, he was treated for venereal warts, at which time he was noted to have numerous lesions on his penile shaft and scrotum.  The impression was rule out VD (venereal disease)/herpes.  He was also noted to have a "dry sore."  In May 1976, he was noted to have a rash, with findings of a lesion on the penile glans and scrotal macules.  The impression was probable scabies.  A March 1976 report notes an immature personality disorder.  An April 1976 report shows that he was determined to be unfit for duty with a history of continuous complaints of medical problems, and that he had been hospitalized without any findings.  The diagnosis was hysterical personality disorder with passive-aggressive features, chronic, severe.  Administrative separation was recommended.  The Veteran's separation examination report, dated in June 1976, shows that his skin was clinically evaluated as normal.  He was noted to have a scar on his left arm.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1978 and 2009.  VA progress notes show that the Veteran received treatments for skin symptoms beginning in 2008, with findings of lipomas on the back, mid-chest, right groin, right upper quadrant, thighs, and forearms.  It appears he underwent multiple excisions in 2009.  

As an initial matter, the Veteran asserts that he had lipomas during service, and on an ongoing basis since that time, with removal of lipomas in about 1978.  However, there are no inservice findings or evidence of treatment for lipomas during service.  Lipomas were not shown upon separation from service, specifically, his skin was clinically evaluated as normal in his June 1976 separation examination report.  

More importantly, the earliest post-service medical evidence of lipomas is found in VA progress notes, dated in 2008, with no reported history of lipomas dating to service.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  The Veteran's service treatment records further show that in April 1976, he was determined to be unfit for duty, with a history of continuous complaints of medical problems, and that he had been hospitalized without any findings.  The diagnosis was hysterical personality disorder with passive-aggressive features, chronic, severe.  Administrative separation was recommended.  A May 1976 memorandum notes a history of a four-day unauthorized absence.  Unauthorized absence precludes the performance of military duties and thus cannot constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Given the foregoing, the Veteran's assertion of a history of lipomas since service is found not to be accurate.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board further finds that the claim must be denied.  There is no evidence of relevant treatment during the Veteran's service.  Although he was treated for skin symptoms during service, these appear to have been related to genitourinary problems, with no findings or diagnoses involving lipomas.  Lipomas were not shown upon separation from service in June 1976.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

Following separation from service, there is no evidence of relevant treatment until 2008.  This is about 22 years following separation from active duty service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  There is no competent opinion of record in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a skin disability manifested by lipomas that was caused by his service, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has been found not to be an accurate historian, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The issue on appeal is based on the contention that a skin disability manifested by lipomas is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no medical evidence of the claimed condition until 2008, many years after service, and there is no competent opinion in favor of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.   In this regard, between 2008 and 2009, several health care providers, specifically Baptist Healthcare, the Santa Rosa Mental Health Clinic, the West Florida Community Care Center, and the Biloxi, Mississippi VAMC (records between 1978 and 1979), all stated that they have no records for the Veteran.   

There is no relevant treatment shown during service, and the claimed condition was not shown upon separation from service.  The earliest medical evidence of the claimed condition is dated about 22 years after separation from service, the Veteran has been found not to be an accurate historian, and there is no competent opinion of record in favor of the claim.  Therefore, an examination and an etiological opinion are not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a skin disability manifested by lipomas is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


